Exhibit 10.2

 

Share Pledge Agreement

 

 

 

Contract No:

 

Location: the Hi-Tech Zone, Urumqi, China

 

 

 

Party A: TBEA Xinjiang Sunoasis Co., Ltd.

 

Legal Representative: Fei Jia

 

Address: 399 Changchun Nanlu, Urumqi, Xinjiang 

 

Business License No:

 

Party B: Gonghe County Xinte Photovoltaic Co., Ltd.

 

Legal Representative: Jianxin Zhang

 

Address:

 

Business License No:

 

Party C: SPI Solar Power (Suzhou) Co., Ltd.

 

Legal Representative:

 

Address:

 

Business License No:

 

RECITALS

 

1.

Whereas, TBEA Xinjiang Sunoasis Co., Ltd.(hereinafter called “Party A”) and its
wholly-owned subsidiary Xinjiang Sang’ou Solar Equipment Co., Ltd. entered into
a Stock Purchase Agreement (Reference no: )(hereinafter called “the “Purchase
Agreement”) with SPI Solar Power (Suzhou) Co., Ltd. (hereinafter called “Party
C”) and Gonghe County Xinte Photovoltaic Co., Ltd. (hereinafter called “Party
B”) in November 2014.

 

2.

Whereas, in August 2013, Part A and Party B entered into an Engineering,
Procurement and Construction contract (the “EPC contract”) for the 20MWp Xinte
Gonghe Solar Farm, pursuant to which Party B should pay to the Party A at a
fixed payment of RMB206 million pursuant to the EPC contract. Prior to entering
into the agreement, Party B has paid RMB43 million to Party A out of total EPC
contract price.

 

3.

Whereas, to facilitate the payment transfer by Party B to Party A under the
Purchase Agreement, Party A, Party B and Party C entered into a three-party
factoring agreement (hereinafter called “the Factoring Agreement”)(Reference No:
) in 2014, pursuant to which Party A acquired factoring financing secured by its
bank line of credit of RMB144.2 million for the EPC contract price.

 

4.

Whereas, to ensure the executions of the Purchase Agreement and the Factoring
Agreement, Party C desires to pledge 85% of total outstanding shares of Party B
held by Party C to Party A within 10 business days from the closing date of the
share transfer as defined under the Purchase Agreement.

 

 

 
1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the aforementioned recitals, the mutual
covenants and agreements contained herein and for other good and valuable
consideration, in accordance with the laws and regulations of PRC, all parties
hereto agree as follows:

 

1.

The Equity Interest

 

 

1.1

The Pledged Shares (the “Pledge Shares”) refers to the 85% of Party B’s total
shares owned by Party C after the share transfer as defined under the Purchase
Agreement (such transaction, the “Share Pledge”).

 

 

1.2

Party C warrants that it is the sole record and beneficial owner of the Pledge
Shares and has sole managerial and dispositive authority with respect to the
Pledge Shares.

 

2

The Shares Pledge

 

 

2.1

Party C warrants and represents that it hereby shall pledges and grants to Party
A security interest in the Pledge Shares, which amounts to 85% of the total
outstanding shares of Party B with total share value of RMB36.55 million, as a
general and continuing collateral security for the payment of the RMB175.1
million as stipulated in the Purchase Agreement as well as the factoring
financing expenses, interest costs and damage incurred in connection with the
performance of the Factoring Agreement.

 

 

2.2

Party C warrants and represents that that from the date that Party A and its
wholly-owned subsidiary Xinjiang Sang’ou Solar Equipment Co., Ltd. completes the
registration of share transfer at the local industrial and commercial bureau, it
shall pledge the Pledge Shares that it duly owns to Party A and complete
relevant registration and filing procedures (including registration of
shareholders’ names and registration at the local industrial and commercial
bureau.)

 

 

2.3

All the parties agree that during the term of Shares Pledge , Party C shall not
dispose in any form (including but not limited to transferring, granting and
pledging) for all or part of the shares of Party B owned by Party C without any
written consent from Party A.

 

 

2.4

All the parties agree that during the term of Shares Pledge Party B or Party C
shall give Party A prior notice of any board meeting or shareholders meeting of
Party B, and provide meeting agendas to Party A. Within 3 days of such meetings,
Party B or Party C shall provide any resolutions of the board meeting or
shareholders meeting to Party A.

 

 

2.5

All the parties agree that during the term of Shares Pledge, when Party C
exercises its shareholder right, it warrants that it shall cause Party B not
to distribute any dividends to Party B’s shareholders without any written
consent from Party A.

 

 

2.6

All the parties agree that during the term of Shares Pledge, Party A shall be
entitled to access at all times to the Party B’s corporate books, such as the
Articles of Incorporations, By-laws, and financial statements and other related
corporate records, and Party B shall be obligated to provide all the necessary
assistance at all times.

 

 

2.7

All the parties agree that during the term of Share Pledge, Party B shall obtain
prior written consent from Party A if it disposes any assets, provides
guarantee, repays debts or pursues recourse for its creditor’s right, conducts
operation or terminates its business, or enters into any contracts, agreements
and performs its obligations thereunder (including but not limited to any and
all documents relating to disposing assets or distributing profit or interests
of Party B).

 

 

 
2

--------------------------------------------------------------------------------

 

 

3

The Scope of the Shares Pledge

 

 

3.1

The Share Pledge shall be the collateral for (1) the contract price of RMB175.1
million that Party B and Party C are obligated to pay as stipulated in the
Purchase Agreement; and (2) and the factoring commission fee and interest
occurred due to the factoring financing for the RMB144.2 million as stipulated
in the Factoring Agreement.

 

 

3.2

The Share Pledge shall also be the collateral for all the damages and loss of
Party A and its wholly-owned subsidiary Xinjiang Sang’ou Solar Equipment Co.,
Ltd arising from Party B’s and Party C’s breach of the Purchase Contract and
Factoring Agreement as well as the other contract liabilities of Party B and
Party C and travel expense, attorney’s fees and other necessary fees incurred in
connection with Party A’s cause of action. .

 

4

The Implementation of the Pledge Right

 

All the parties agree that:

 

 

4.1

In the event that Party B fails to perform its payment obligations pursuant to
the Purchase Agreement and the Factoring Agreement, Party A shall have the right
to dispose the Pledge Shares under the Purchase Agreement in accordance with
relevant laws and regulations.

 

 

4.2

In the event that the proceed of the Pledge Shares is less than the total amount
of damage and fees guaranteed by the Pledge Shares, Party A shall have the right
of recourse to Party B and Party C which are jointly liable with respect to any
such amount of damage and fees in excess of the value of the Pledge Shares.

 

5

The Termination of the Pledge Right

 

All the parties that in the event that one of the followings arises, the right
of pledge shall terminate immediately:

 

5.1. As far as Party B and Party C perform their contractual obligations as well
as advancing payment under Article 3 of the Acquisition Agreement in accordance
with the Purchase Agreement and Factoring Agreement, the right of pledge shall
automatically terminate. Within 5 working days from the date of payment, Party A
shall provide full support to Party C to remove the shares pledge registration
at the local industrial and commercial bureau.

 

5.1. In the event that Party B and Party C provide collateral and security in
the equivalent value of Pledge Shares upon the written approval by Party A and
register such security interest in the local commercial bureau, the right of
pledge shall automatically terminate, and Party A shall provide full support to
Party C to remove the shares pledge registration at the local industrial and
commercial bureau.

 

6

The Representations and Warranties

 

 

6.1

Each of the parties warrants and represents that all the signatories have
obtained all necessary consents, approvals and authorizations upon signing this
Agreement (including but not limited to government approval, the authorization
and resolutions of the Board of Directors and Shareholders). After the signing
the Agreement, no party should declare the agreement is null and void for
failure to secure the authorization to entering into the Agreement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

 

6.2

Each of the parties warrants and represents that signing and executing the
Agreement shall not violate its duties and obligations to any of other
contracts, agreements thereunder of which it is a party.

 

 

6.3

Once the Agreement comes into effect, no party shall declare the agreement null
and void or refuse to perform the obligations under the Agreement for the reason
that the execution of the Agreement is without authorization or performance of
the Agreement violates other agreement or contracts to which it is a party.

 

7

Default Liability

 

At any time after the Agreement becomes enforceable, each party shall duly
perform its contractual obligation, and violating any of the articles of the
Agreement shall constitute breach of contract, and Party B and Party C shall
indemnify any damage and loss of Party A and shall be jointly and severally
liable for the penalty in the amount of 3% of the total value of the EPC
contract. The damage and penalty shall not prevent each party from continuing
their performance of any obligation hereunder.

 

8.

The Dispute Resolution

 

9.

Each Party hereby irrevocably submits to the exclusive jurisdiction of the
residence of plaintiff for the adjudication of any dispute hereunder or in
connection herewith or with the signing, effect, amendment, termination or other
actions that cause disputes. If one or more provisions of this Agreement are
held to be unenforceable in the legal proceeding, such provision(s) shall be
excluded from this Agreement and the remaining sections of this Agreement shall
be enforceable in accordance with their terms and each of the parties shall
continue to perform.

    10. Signing, Effectiveness and Miscellaneous

 

The Agreement is enforceable once signed by legal representatives and stamped
with each party’s corporate seal. The Agreement has 6 copies each of which shall
be deemed original. Each of the parties holds two copies.

 

 

 

(Signature page to follow)

 

 

 
4

--------------------------------------------------------------------------------

 

 

Party A (pledgee): TBEA Xinjiang Sunoasis Co., Ltd.

 

Legal Person (or authorized representative): (corporate seal affixed)

 

Date:

 

 

 

Party B (pledgee): Gonghe County Xinte Photovoltaic Co., Ltd.

 

Legal Person (or authorized representative): (corporate seal affixed)

 

Date: 

 

 

 

Party C (Investor): SPI Solar Power (Suzhou) Co., Ltd.

 

Legal Person (or authorized representative): (corporate seal affixed)

 

Date: 

 

5